
	
		IIA
		112th CONGRESS
		1st Session
		S. J. RES. 15
		IN THE SENATE OF THE UNITED STATES
		
			May 25, 2011
			Mr. Paul introduced the
			 following joint resolution; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		JOINT RESOLUTION
		Declaring that a state of war exists
		  between the Government of Libya and the Government and the people of the United
		  States, and making provision to prosecute the same.
	
	
		That—
			(1)a state of war
			 between the United States and the Government of Libya is hereby formally
			 declared; and
			(2)the President is
			 hereby authorized and directed—
				(A)to employ the
			 entire naval and military forces of the United States and the resources of the
			 United States Government to carry on war against the Government of Libya;
			 and
				(B)to issue to
			 private armed vessels of the United States commissions or letters of marque and
			 general reprisal, in such form as the President shall think proper, and under
			 the seal of the United States, against the vessels, goods, and effects of the
			 Government of Libya.
				
